Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims reciting functional language, under the broadest reasonable interpretation, require structure for performing the function. Since claim 2 recites “the guide configured to be inserted into the patient's body”. Alternatively, Applicant can remove the recitation of a patient’s body and instead claim the guide needle’s function more generally, for example, “the guide needle is moved in the insertion direction to the insertion position.” Claim 3 is rejected by virtue of its dependency on claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the receiver has an abutting protrusion that is provided to a portion that abuts on the operating body.” It is unclear if “provided to a portion that abuts” implies a separate structure disposed in between the abutting protrusion and the operating body or if the claim limitation is merely claiming that the abutting protrusion abuts on the operating body. For examination purposes, the limitation will be interpreted as an abutting protrusion that abuts directly on the operating body. Claims 12-14 are rejected by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 106037763 A, cited in Applicant’s IDS dated 04/16/2021, hereinafter Xu, in view of U.S. Patent Application Publication No. US 2015/0190076, cited in Applicant’s IDS dated 04/16/2021, hereinafter Ohkoshi. Citations to Xu will refer to the machine translation submitted on 04/16/2021 by Applicant.
Regarding claim 1, Xu teaches a sensor insertion device (optical fiber sensor syringe, paragraph 7) for inserting into a patient's body a sensor for measuring biological information (optical fiber sensor 200, paragraphs 52, 54), the sensor insertion device comprising: 
a sheath (inner sleeve 107) having a lower end opening and an upper end opening (Figs. 1, 6-9); 
a handle (outer sleeve 102) configured to slidably cover an outer peripheral surface of the sheath and that slide up and down in an axial direction of the sheath (Figs. 6-9)
an operating body (mounting cap 101, Figs. 1, 6-9) that is provided in the handle and configured to move up and down integrally with the handle (paragraph 66);
a carrier (syringe 105) that is provided below the operating body (Figs. 6-9); 
a guide needle holder (lower end of push rod 103) that is provided at a lower end of the carrier (Figs. 1 and 3 show that the push rod 103 includes a protruding lower rod that fits into the syringe needle), and configured to guide the sensor in an insertion direction and detachably hold a guide needle (an end of push rod 103 is “stretched” in the syringe needle and “props up” the sensor 200, paragraphs 70-73) that is inserted into the patient's body at a specific insertion position (Fig. 8); and 
an arm (upper clamping hook 172) that is supported rotatably (hook 172 rotates about a fixed point on the inner sleeve 107, see Figs. 8-9 and modified Fig. 7 below), the arm has an outer end portion disposed on an outer peripheral surface side of the sheath, and an inner end portion disposed on an inner peripheral surface side of the sheath (when rotated inwards, hook 172 has a portion that is flush with the outer surface of the inner sleeve 107 and a portion within the inner sleeve 107, Fig. 8), the handle has an arm operation surface that abuts on the outer end portion of the arm (Fig. 8 shows a surface of the hook 172 flush with the outer surface of sleeve 107 and inner surface of sleeve 102) and the carrier has an arm receiver that abuts on the inner end portion of the arm (Figs. 6-8 show a portion of hook 172 abuts against the outer surface of syringe 105).   
Xu teaches all claims except for the arm being supported around a rotation shaft fixed to the sheath. Xu does not explicitly teach the means by which hook 172 rotates relative to the inner sleeve 107, however from Figs. 8-9 it appears that hook 172 is coupled to sleeve 107 and rotates around the attachment point via a living hinge. Ohkoshi teaches a sensor insertion device (10) that includes an arm 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Xu to use a shaft and holes to rotatably couple the hook 172 to the inner sleeve 107. One would be motivated to do so because both living hinges and shafts coupled to holes were both known as rotatable coupling elements and the substitution of one for the other to perform the same purpose would be obvious. To implement this modification, a shaft 108 could be formed or disposed on a periphery of sleeve 107 to be received within holes formed on hook 172, and the results of such a modification would be predictable.
Regarding claim 2, Xu teaches when the handle is pushed down in the insertion direction, the guide needle is configured to be inserted into the patient's body at an insertion position (Figs. 6-8, paragraph 76). 
Regarding claim 3, Xu teaches when the handle is further pushed down from the insertion position in the insertion direction (the handle is further pushed down in Fig. 9 from an insertion position shown in Fig. 8), the arm operation surface of the handle abuts on the outer end portion of the arm and the arm rotates around the rotation shaft (hook 172 rotates outwards to protrude from outer sleeve 102, Fig. 9), and the inner end portion of the arm abuts on the arm receiver of the carrier and moves the carrier together with the guide needle to an opposite side from the insertion direction (Fig. 8 shows the inner end portion of hook 172 abutting against syringe 105; concurrently with the rotation of hook 172, the syringe with the guide needle holder is retracted from the skin).  
Regarding claims 4 and 5, Xu teaches at least two of the arms are provided, wherein the arms are provided at symmetrical positions on the cylindrical sheath (three hooks 172 shown in Fig. 1).  
(hook 172 rotates in a similar direction as the arms of the instant application; compare Xu Figs. 8-9 to Applicant’s Figs. 12, 14).  
Regarding claim 7, Xu teaches the arm is disposed such that a distance from the rotation shaft to the inner end portion is greater than a distance from the rotation shaft to the outer end portion (see modified Fig. 7 below). 

    PNG
    media_image1.png
    299
    434
    media_image1.png
    Greyscale

Modified Fig. 7. The outer end portion is the surface abutting the outer sleeve 102, highlighted by the bolded line. Since it extends out of the fixed rotation axis, it is closer to the rotation axis than the inner end portion.

Regarding claim 9, Xu teaches a lower end of the guide needle is disposed lower than a lower end opening in a state in which the arm operation surface is in contact with the outer end portion of the arm (Fig. 8).  
Regarding claim 10, Xu teaches a sliding space for the handle is provided below the lower end of the handle, in a state in which the arm operation surface is in contact with the outer end portion of the arm near the needle insertion position (outer sleeve 102 has space to slide further when the needle is inserted and the hook 172 abuts the inner surface of sleeve 102).  
Regarding claim 15, Xu teaches the sheath further has a flange portion provided at a lower end of the cylindrical shape (Figs. 1, 6-9), and the flange portion abuts on a lower end of the handle (Fig. 9).

Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi, in view of US 2011/0082484, hereinafter Saravia.
Regarding claim 1, Ohkoshi teaches a sensor insertion device (10) for inserting into a patient's body a sensor (50) for measuring biological information (paragraphs 5, 78), the sensor insertion device comprising: 
a sheath (guide member 82) having a lower end opening and an upper end opening (insertion hole 92, Fig. 8); 
a handle (grip member 86) configured to slidably cover an outer peripheral surface of the sheath and that slide up and down in an axial direction of the sheath (Figs. 15-16); 
an operating body (head 140) that is provided in the handle and configured to move up and down integrally with the handle (Figs. 15-16, 18-19); 
a carrier (transmitter 12) that is provided below the operating body (Fig. 16); 
a guide needle holder (base plate 20) that is provided at a lower end of the carrier (base plate 20 receives a needle 46 at an end distal to the transmitter, Fig, 16), and configured to guide the sensor in an insertion direction and detachably hold a guide needle (Figs. 16-18) that is inserted into the patient's body at a specific insertion position (through insertion opening 48, Fig. 16); and 
an arm (safety bar 106, paragraph 91) that is supported rotatably around a rotation shaft (turning shaft 108, Figs. 8, 12), the arm has an outer end portion disposed on an outer peripheral surface side of the sheath (wide portion 114 remains outside the sheath 82, Figs. 8, 12), and an inner end portion disposed on an inner peripheral surface side of the sheath (end portion 113 is disposed towards an inner side of the sheath 82 through a notch in 82, Figs. 8, 12), the handle has an arm operation surface (holding pillars 136a, 136b, Fig. 13) that abuts on the outer end portion of the arm (Fig. 12), and the carrier has an arm receiver (tip face of transmitter 12) that abuts on the inner end portion of the arm (paragraphs 91, 105-106).
Ohkoshi teaches all limitations except for the sheath and handle being cylindrical and the shaft being fixed to the sheath. Regarding the shaft, Ohkoshi teaches that turning shaft 108 is disposed on the safety bar 106, and the shaft 108 is inserted into holes 104 on the guide member 82 such that the shaft and bar are rotatable relative to the holes 104 (“a turning shaft 108 of a safety bar 106…is turnably supported on support holes 104,” paragraphs 90-91; Figs. 8, 12). The shaft could be interpreted as being formed as protrusions on the side of the arm 106 such that the shaft and arm are integral, or the shaft could be a bar fitted within an inherent hole in the arm 106 (“the safety bar 106 turns around the turning shaft 108,” paragraph 106, implies that the shaft is a separate component). In the latter case, the shaft can be interpreted as being fixed to the sheath when it is inserted into holes 104.
In the former case, if the shaft 108 is formed as protrusions on the arm 106, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ohkoshi by switching the positions of the shaft 108 and holes 104 such that holes or indentations are formed on the arm and the protruding ends of the shaft 108 are formed on the inner surfaces of support portions 102a, 102b. One of ordinary skill in the art would recognize that rearranging the positions of shaft 108 and holes 104 would not have modified the operation of the device and such an arrangement would be an obvious matter of design choice. 
Regarding the non-cylindrical shape of the device, Saravia teaches a sensor inserter assembly that has a handle (206) and a sheath (tubular housing 208) that are substantially cylindrical (Fig. 2). Furthermore, Saravia shows that the tubular housing 208 can comprise additional external and internal structures such that it does not form a perfect cylinder but can still be recognized as cylindrical (Figs. 5A-5B).

Regarding claim 2, Ohkoshi teaches when the handle is pushed down in the insertion direction, the guide needle is configured to be inserted into the patient's body at an insertion position (Figs. 15-16). 
Regarding claim 6, Ohkoshi in view of Saravia teaches the sheath has a substantially cylindrical shape (see rejection of claim 1), and the arm rotates substantially in a radial direction of the sheath (the safety bar 106 rotates in a similar direction as the arms of the instant application; compare Ohkoshi Figs. 12, 15 to Applicant’s Figs. 12, 14).  
Regarding claim 8, Ohkoshi in view of Saravia teaches the arm operation surface (holding pillars 136a, 136b) is provided between a cylindrical portion of the handle and a cylindrical portion of the sheath (Figs. 12-13; paragraphs 106-107).  
	
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Ohkoshi, as applied to claim 1 above, in view of WO 99/33504, hereinafter Safabash.
	Regarding the previously applied combination, Xu teaches a sensor insertion device (fiber optical sensor syringe) where the handle (outer sleeve 102) includes an operating body (mounting cap 101) fixed to the handle (Figs. 6-9) that acts as a safety feature when the needle is retracted due to the upwards force of the spring 106 (paragraph 66). (mounting cap 101) is formed in a cylindrical shape (Fig. 1), and has a protrusion that extends towards the carrier, Xu does not disclose that the carrier comprises a receiver with a bending portion and abutting protrusion that locks with the handle when the receiver has slid into the operating body.
Safabash teaches an insertion device that inserts a needle into the skin of a patient (Abstract, Figs. 9-11, 21-23). Safabash teaches a carrier (plunger 130) further has a cylindrical receiver (plunger 130 is roughly cylindrical, Fig. 22) that abuts on the operating body (trigger button 138, Fig. 23), and the receiver has a bending portion (trigger arms 156) that bends inward (Fig. 25) and an abutting protrusion (trigger fingers 158) that slides and abuts the operating body (see interpretation under 112b rejection, Fig. 23 shows that fingers 158 slide within and abut an inner surface of the trigger button 138). The handle of the device (barrel 128) has a lock portion (trigger slots 159) configured to lock the receiver when the receiver has slid inside the operating body (pg. 3, lines 8-11; pg. 19, lines 1-9; Fig. 23).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Xu and Ohkoshi by disposing receiver arms with abutting protrusions on the carrier (syringe 105) that extend past push rod 103 and sleeve 107 and bend outward to lock with grooves on the handle (outer housing sleeve 102) and abut an inner surface of the mounting cap 101 such that the carrier is retained within the device. Safabash teaches that this mechanism locks the needle in a retracted position to prevent accidental triggering of the needle. While Xu’s device would not necessarily result in accidental triggering after the needle retracts, Xu already includes the mounting cap 101 that has a protrusion as a safety feature, and one would be motivated to improve the existing safety feature of the combination through Safabash’s teachings. 

Conclusion

Antonio et al. (US 2017/0290533) teaches a cylindrical sensor insertion device with many of the same components as the instant application. A locking mechanism is also disposed between the needle carrier and the handle.
Liniger et al. (US 8,979,800) teaches an insertion device with two symmetrical arms that extend to insert the sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791